      Case 5:20-cv-00363-BLF Document 85-1 Filed 12/10/20 Page 1 of 2




 1   SONAL N. MEHTA (SBN 222086)
      Sonal.Mehta@wilmerhale.com
 2   WILMER CUTLER PICKERING
      HALE AND DORR LLP
 3
     2600 El Camino Real, Suite 400
 4   Palo Alto, California 94306
     Telephone: (650) 858-6000
 5   Facsimile: (650) 858-6100
 6   DAVID Z. GRINGER (pro hac vice)
      David.Gringer@wilmerhale.com
 7
     ARI HOLTZBLATT (pro hac vice)
 8    Ari.Holtzblatt@wilmerhale.com
     MOLLY M. JENNINGS (pro hac vice)
 9    Molly.Jennings@wilmerhale.com
     WILMER CUTLER PICKERING
10    HALE AND DORR LLP
11   1875 Pennsylvania Ave NW
     Washington, DC 20006
12   Telephone: (202) 663-6000
     Facsimile: (202) 663-6363
13
     Attorneys for Defendant
14   FACEBOOK, INC.
15

16                              UNITED STATES DISTRICT COURT

17                             NORTHERN DISTRICT OF CALIFORNIA

18                                       SAN JOSE DIVISION

19   REVEAL CHAT HOLDCO, LLC, a Delaware                Case No. 5:20-CV-00363-BLF
     limited liability company, USA TECHNOLOGY
20   AND MANAGEMENT SERVICES, INC. (d/b/a               DECLARATION OF DAVID Z.
     Lenddo USA), a Delaware corporation, CIR.CL,       GRINGER IN SUPPORT OF
21   INC., a dissolved Delaware corporation, and        FACEBOOK’S MOTION FOR
     BEEHIVE BIOMETRIC, INC., a dissolved               ADMINISTRATIVE RELIEF TO
22
     Delaware corporation,                              CONSIDER WHETHER CASES
23                                                      SHOULD BE RELATED
                                  Plaintiffs,
24
            v.
25
     FACEBOOK, INC., a Delaware corporation,
26

27                                Defendant.

28


      No. 5:20-cv-00363-BLF               GRINGER DECL. ISO MOTION FOR ADMINISTRATIVE RELIEF
      Case 5:20-cv-00363-BLF Document 85-1 Filed 12/10/20 Page 2 of 2




 1          I, David Z. Gringer, declare as follows:

 2          1.      I am a partner at Wilmer Cutler Pickering Hale and Dorr LLP. I represent

 3   Defendant Facebook, Inc. in the above-captioned action.

 4          2.      On December 8, 2020, I emailed counsel for plaintiffs in the above-captioned

 5   action and asked whether Plaintiffs would stipulate to Defendant’s motion for administrative

 6   relief to consider whether the instant action and the recently filed Klein action, No. 5:20-cv-

 7   08570-LHK, should be related. That same day, Plaintiffs’ counsel responded that Plaintiffs

 8   would agree to so stipulate.

 9          3.      On December 8, 2020, I also emailed counsel for Plaintiffs in the Klein action at

10   the Keller Lenkner firm and asked whether Klein Plaintiffs would stipulate to Defendant’s

11   motion. The next day, December 9, 2020, counsel for the Klein Plaintiffs responded that Klein

12   Plaintiffs would not stipulate to Defendant’s motion and that they would instead file a motion

13   opposing relation. No explanation was offered.

14          4.      The Complaint in Klein is attached as Exhibit 1.

15          I declare under penalty of perjury that the foregoing is true and correct.

16          Executed on this 10th day of December 2020 in Washington, District of Columbia.

17

18                                                                 By:   /s/ David Z. Gringer

19                                                                       David Z. Gringer

20                                    SIGNATURE ATTESTATION

21          I am the ECF User whose identification and password are being used to file the

22   foregoing. Pursuant to Civil Local Rule 5-1(i), I hereby attest that the other signatories have

23   concurred in this filing.

24
      Dated: December 10, 2020                           By:   /s/ Sonal N. Mehta
25                                                              Sonal N. Mehta
26

27

28

      No. 5:20-cv-00363-BLF                GRINGER DECL. ISO MOTION FOR ADMINISTRATIVE RELIEF
